Order, Supreme Court, New York County (John E.H. Stack-house, J.), entered on or about October 22, 2004, which denied defendant’s motion for interim visitation with plaintiffs adopted daughter, affirmed, without costs.
As neither a biological nor an adoptive parent, defendant lacks standing to seek visitation with the child, who is properly in the custody of her adoptive mother (Matter of Alison D. v Virginia M., 77 NY2d 651 [1991]; see Domestic Relations Law § 70). Although the doctrine of equitable estoppel has been applied in various proceedings involving paternity, custody and visitation, there is no basis for its invocation here. Neither the Legislature nor the Court of Appeals has seen fit to include in the term “parent” a biological or legal stranger who has developed a longstanding, loving and nurturing relationship with the child or has had a prior relationship with the child’s parent and wishes to continue visitation (see Alison D., 77 NY2d at 654-655). Concur—Marlow, J.P., Nardelli and Williams, JJ.